OPINION of the Court, by
Judge Logan.
— This cause came on for trial on the last day of the term of the circuit court in which it was tried, but some of the evidence was heard, the verdict af the jury made up and returned into court, and the judgment of the court rendered after twelve o’clock on Saturday night.
The juridical power of the court was limited to the preceding clay. After midnight another day had commenced, a day not juridical in our law, and on which our courts are not authorised to sit and. adjudicate. It follows therefore, that in either view the proceedings and judgment of the court after midnight, and the beginning of another clay, (excluded in the computation of our juridical days) were not authorised by law.
It is therefore considered by the court, that the judgment of the circuit court be reversed, and the verdict of the jury set aside ; and that the cause he remanded to said court for a new trial.